Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), further in view of LI (US 2017/0007367) as evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers.
Regarding claim 1, Martz discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the two materials forming a single structure and is castable (i.e. that the combination of materials can be cast into a certain shape as desired; as such is functional capability of the material and the material can be placed in a mold to form the end product) the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is an elastomer (silicone rubber is an elastomer), wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance. It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a lower elastic reinforcing material ratio which would be more rigid. Both the device of Martz and the instant invention are designed to be flexible for insertion into the mouth and function in a similar manner of applying forces to the teeth) by combining various combinations of elastic/reinforcing materials to result in different elastic modulus’. Therefore, it would have been obvious to one or ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % for the purpose of allowing deformation for proper insertion into a mouth to avoid irritation of the lips by elastically deforming past the opening in the mouth. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C); 
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover a substantial portion of the gums) and a substantial surface of the palatial portion of the mouth (as shown in FIG. 1b, 15 covers the palate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz, by requiring covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, as taught by Izugami, for the purpose of providing forces to all surfaces of the mouth including more stable anchorage. 
Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40  that is capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-4840) (As evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers, Silastic Q7-4840 can be stretched/elongated by 540% on Page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material.
Martz/Izugami/Abbatte fails to disclose that the reinforcing material being polyester fibers or polyethylene fibers.
However, li teaches an orthodontic appliance with two materials ([0096]-[0098]) where the second material is more rigid than the first elastic material and is comprised of polyethylene ([0097], “relatively figid portions of the appliance can be formed of …polyethylene”; [0098] “relatively elastic portions of the orthodontic appliance can be formed of.. a silicone rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte, by requiring the reinforcing material being polyethylene fibers, as taught by Li, for the purpose of maintaining rigidity and comfort of the device when placed in a patients mouth.
Regarding claims 3-7, Martz further discloses wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance. It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a lower elastic reinforcing material ratio which would be more rigid. Both the device of Martz and the instant invention are designed to be flexible for insertion into the mouth and function in a similar manner of applying forces to the teeth) by combining various combinations of elastic/reinforcing materials to result in different elastic modulus’. Therefore, it would have been obvious to one or ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % for the purpose of allowing deformation for proper insertion into a mouth to avoid irritation of the lips by elastically deforming past the opening in the mouth. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C); 
Regarding claim 9, Martz further discloses wherein elastic material is silicone rubber (Col. 1, lines 5-20, “silicone rubber”).
Claims 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), further in view of LI (US 2017/0007367),  and further in view of Borovinskih (US 2013/0089828) as evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers.
Regarding claim 23, Martz  discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is an elastomer (silicone rubber is an elastomer), wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance (It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a lower elastic reinforcing material ratio which would be more rigid. Both the device of Martz and the instant invention are designed to be flexible for insertion into the mouth and function in a similar manner of applying forces to the teeth.) by combining various combinations of elastic/reinforcing materials to result in different elastic modulus’. Therefore, it would have been obvious to one or ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % for the purpose of allowing deformation for proper insertion into a mouth to avoid irritation of the lips by elastically deforming past the opening in the mouth. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C).
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover a substantial portion of the gums) and a substantial surface of the palatial portion of the mouth (as shown in FIG. 1b, 15 covers the palate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz, by requiring covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, as taught by Izugami, for the purpose of providing forces to all surfaces of the mouth including more stable anchorage.
Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40 capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-4840) (As evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers, Silastic Q7-4840 can be stretched/elongated by 540% on Page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material. 
Martz/Izugami/Abbatte fails to disclose that the reinforcing material being polyester fibers or polyethylene fibers.
However, li teaches an orthodontic appliance with two materials ([0096]-[0098]) where the second material is more rigid than the first elastic material and is comprised of polyethylene ([0097], “relatively figid portions of the appliance can be formed of …polyethylener”; [0098] “relatively elastic portions of the orthodontic appliance can be formed of.. a silicone rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte, by requiring the reinforcing material being polyethylener fibers, as taught by Li, for the purpose of maintaining rigidity and comfort of the device when placed in a patients mouth.
Martz/Izugami/Abbatte/Li fail(s) to teach a kit of aligners.
However, Borovinskih discloses an aligner in FIG. 1 which can be provided in a kit with a plurality of aligner appliances ([0174], a plurality is at least two which would be within “up to three”; [0174], “one or more” is construed as a plurality of devices in the kit. A plurality is at least two which would be within “up to three”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte/Li, by requing a kit of aligners, as taught by Borovinskih, for the purpose of providing aligners/appliances which are tailored to an intended recipient ([0174]).  
Regarding claim 24, Martz further discloses wherein elastic material is silicone rubber (Col. 1, lines 5-20, “silicone rubber”).
Regarding claims 25-27, Martz further discloses wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance. It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a lower elastic reinforcing material ratio which would be more rigid. Both the device of Martz and the instant invention are designed to be flexible for insertion into the mouth and function in a similar manner of applying forces to the teeth) by combining various combinations of elastic/reinforcing materials to result in different elastic modulus’. Therefore, it would have been obvious to one or ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % for the purpose of allowing deformation for proper insertion into a mouth to avoid irritation of the lips by elastically deforming past the opening in the mouth. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C); 
Regarding claim 29, Martz/Izugami/Abbatte/Li fail(s) to teach wherein the plurality of appliances have up to three appliances.
However, Borovinskih discloses an aligner in FIG. 1 which can be provided in a kit with a plurality of aligner appliances ([0174], a plurality is at least two which would be within “up to three”; [0174], “one or more” is construed as a plurality of devices in the kit. A plurality is at least two which would be within “up to three”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte/Li, by requing a kit of aligners, as taught by Borovinskih, for the purpose of providing aligners/appliances which are tailored to an intended recipient ([0174]).  
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. 
On page 9 of applicants arguments applicant claims “Martz does not disclose an orthodontic appliance of a structure as defined by the claims of the instant application”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, applicant argues that reference number 40 is recited as the reinforcing material which is a metallic wire and further that Martz does not teach polyethylene fibers. However, Martz alone is not presented above to teach such, Li is relied upon to teach that the reinforcing material is polyethylene. The combination of Martz/LI along with the other references presented above would result that the reinforcing material is polyethylene fibers.
On page 9 with respect to the arguments of Izugami, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9 with respect to the arguments of Abbatte, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10 with respect to the arguments of Borovinskih, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772    

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772